Luke, J.
Herrin Drug Company purchased from Brenard Manufacturing Company a combination radio and graphophone, and gave promissory notes therefor. These notes were indorsed by the' original payee to Security Finance Company, which sued on them. The defendant pleaded that the articles sold were worthless, and that the plaintiff was not an innocent purchaser for value of the notes. The jury found for the defendant. Held, that, though slight, there was some evidence to sustain the plea; that the special assignments disclose no reversible error; and that the judgment overruling the motion for a new trial was not error.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.